Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-3 of Commerce Union Bancshares, Inc. of our report dated March 3, 2017, related to the consolidated financial statements of Community First as of December 31, 2016 and 2015, and for the three-year period ended December 31, 2016, which appear in the annual report on Form 10-K of Community First, Inc. for the year ended December 31, 2016. HORNE LLP /s/ HORNE LLP Memphis, Tennessee September 21, 2017
